                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


LISA LYNN SHANER,                                    )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:17-CV-419-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that pursuant to 42 U.S.C. §406(b) and
under the Equal Access to Justice Act (EAJA) 28 U.S.C. §2412, Plaintiff’s attorney fees are
awarded in the amount of $6,664.10.

This Judgment Filed and Entered on June 4, 2020, and Copies To:
Vance Edward Jennings                                (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 4, 2020                          (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 5:17-cv-00419-D Document 27 Filed 06/04/20 Page 1 of 1
